Citation Nr: 0933199	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  04-26 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating greater than 20 
percent for service-connected residuals of a right ankle 
fracture, prior to January 16, 2003.

2.  Whether the reduction of the disability rating from 20 
percent to noncompensable effective January 16, 2003, for 
service-connected residuals of a right ankle fracture, was 
proper, to include entitlement to a compensable disability 
rating from January 16, 2003, to October 27, 2008.

3.  Entitlement to a disability rating greater than 10 
percent for service-connected residuals of a right ankle 
fracture, from October 27, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




Witness At Hearing On Appeal

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from June 1977 to June 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
North Little Rock, Arkansas, which reduced the Veteran's 20 
percent disability rating for residuals of a fracture of the 
right ankle to noncompensably disabling, effective January 
16, 2003.  The Veteran disagreed with the propriety of the 
reduction and also disagreed with the denial to increase his 
disability rating for the right ankle disability, and the 
current appeal ensued.

In September 2005, the Veteran testified at a personal 
hearing over which the undersigned Veterans Law Judge 
presided while at the RO.  A transcript of the hearing has 
been associated with the claims file.

This matter was previously before the Board in March 2006 and 
September 2007 at which time it was remanded for additional 
development.  It is now returned to the Board.

The Board notes that during the pendency of this appeal, by 
rating action dated in November 2008, the RO increased the 
disability rating for the Veteran's service-connected right 
ankle disability to 10 percent, effective as of October 27, 
2008.  Applicable law provides that absent a withdrawal, a 
claimant seeking a disability rating greater than assigned 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and that a claim remains in 
controversy where less than the maximum available benefits 
are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The 
Veteran has not withdrawn the appeal as to the issue of a 
disability rating greater than assigned, therefore, the issue 
remains in appellate status.


FINDINGS OF FACT

1.  A June 1997 rating decision granted service connection 
for the Veteran's right ankle disability, and assigned a 20 
percent disability rating, effective December 15, 1996.  The 
assigned disability rating was continued by rating actions 
dated in December 1999 and September 2002.

2.  In April 2002, the veteran filed a claim for an increased 
rating for the service-connected residual fracture of the 
right ankle.

3.  By rating action dated in June 2003, the RO reduced the 
20 percent disability rating assigned for the Veteran's right 
ankle disability to noncompensable, effective January 16, 
2003, and increased the disability rating for the service-
connected bilateral pes planus from 10 percent to 30 percent, 
also effective as of January 16, 2003.

4.  The reduction in the disability rating of the Veteran's 
right ankle disability did not result in a reduction of 
combined compensation payments being made.

5.  Prior to January 16, 2003, the Veteran's right ankle 
disability was manifested by at most 10 degrees of 
dorsiflexion and 25 degrees of plantar flexion, limited by 
pain.

6.  From January 16, 2003 to October 26, 2008, the evidence 
shows that the Veteran had a full range of motion of the 
right ankle with some pain and tenderness.

7.  From October 27, 2008, the Veteran's right ankle 
disability has been manifested motion limited to at most 10 
degrees of dorsiflexion and 25 degrees of plantar flexion.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 20 
percent for service-connected residuals of a right ankle 
fracture, prior to January 16, 2003, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 
(2008).

2.  The criteria for restoration of a 20 percent disability 
rating for service-connected residuals of a right ankle 
fracture, from January 16, 2003, have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5112 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.105, 3.343, 3.344, 4.1, 4.2, 4.3, 4.6, 
4.119, Diagnostic Code 5271.

3.  The criteria for a 10 percent disability rating for 
service-connected residuals of a right ankle fracture, from 
January 16, 2003, to October 26, 2008, have been met.  38 
U.S.C.A. §§ 1155, 5103, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 
(2008).

4.  The criteria for a disability rating greater than 10 
percent for service-connected residuals of a right ankle 
fracture, from October 27, 2008, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5271 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA 
will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005). 

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in April 2002, January 2003, March 2003, May 
2004, May 2006, and October 2007 the Veteran was notified of 
the evidence not of record that was necessary to substantiate 
his claim.  He was told what information that he needed to 
provide, and what information and evidence that VA would 
attempt to obtain. Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied.

With respect to the Dingess requirements, the Veteran was 
provided with the requisite notice in the letters dated in 
May 2006 and October 2007.

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased disability rating, section 5103(a) requires, 
at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

In this case, in various correspondence submitted to VA, as 
well as during his September 2005 Travel Board hearing, the 
Veteran has demonstrated actual knowledge of the criteria 
required to obtain a higher disability rating as he asserted 
that the symptoms associated with his right ankle disability, 
manifested by pain and limitation of motion, had severely 
impacted his daily life, to include his vocation.  The 
Veteran has been provided notice of the applicable relevant 
diagnostic code provisions in various correspondence from VA.

Regarding the Veteran's claim for restoration of benefits, 
the notice provisions pertaining to a rating reduction are 
governed by 38 C.F.R. § 3.105 and will be discussed below.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant available VA 
medical treatment records have been obtained.  The Veteran 
has also been afforded VA examinations.  Under such 
circumstances, there is no duty to provide another 
examination or to obtain an additional medical opinion.  Id.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.  To the 
extent that there is any defect with respect to the notice 
provided, the Board finds that the veteran has not been 
prejudiced as he has demonstrated actual knowledge of the 
information and evidence needed to substantiate his claim.  
He has been given an opportunity to participate in the 
adjudication of his claim.

Increased Disability Ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2009). Separate diagnostic 
codes identify the various disabilities.  Id.  It is 
necessary to evaluate the disability from the point of view 
of the Veteran working or seeking work, 38 C.F.R. § 4.2 
(2008), and to resolve any reasonable doubt regarding the 
extent of the disability in the Veteran's favor.  38 C.F.R. § 
4.3 (2008).  If there is a question as to which evaluation to 
apply to the Veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2008); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
Veteran's entire history is reviewed when assigning a 
disability rating, 38 C.F.R. § 4.1, where service connection 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  In determining the present level of a 
disability for any increased disability rating claim, the 
Board must consider the application of staged ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary. 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2008).  VA must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  The guidance provided under DeLuca must be 
followed in adjudicating claims where a rating under the 
diagnostic code provisions governing limitation of motion 
should be considered.  However, the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the diagnostic code provisions predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the Rating Schedule. Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. 4.6 (2008).  Use of terminology such as 
"severe" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Veteran's residuals of a right ankle fracture are rated 
pursuant to the criteria set forth in Diagnostic Code 5271, 
which provides that for moderate limitation of motion of the 
ankle, a 10 percent disability rating is warranted; and for 
marked limitation of motion a 20 percent disability rating is 
warranted.  38 C.F.R. § 4.71a Diagnostic Code 5271 (2008).

The standard range of motion of the ankle is from 20 degrees 
of dorsiflexion to 45 degrees of plantar flexion.  38 C.F.R. 
§ 4.71, Plate II (2008).

Additionally, arthritis due to trauma is rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010 (2008).  Diagnostic Code 5003 provides for degenerative 
arthritis and mandates that the disability be rated upon the 
limitation of motion of the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2008).  
If the disability is noncompensable under the appropriate 
diagnostic code provision for the joint involved, a 10 
percent disability rating will be for application for such 
major joint or group of minor joints affected by limitation 
of motion.  Id.  Limitation of motion needs to be objectively 
shown by findings such as swelling, muscle spasm, or painful 
motion.  Id.  In the absence of limitation of motion, a 10 
percent disability rating is warranted for X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups and a 20 percent disability rating is warranted 
with X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joints with occasional incapacitating 
exacerbations.  Id.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or within the joint 
structures, should be considered as points of contact which 
are diseased.  38 C.F.R. § 4.59 (2008).

Residuals of a right ankle fracture, prior to January 16, 
2003

Service connection for the Veteran's right ankle disability 
was granted by rating decision dated in June 1997, at which 
time a 20 percent disability rating was assigned, effective 
December 15, 1996.  The assigned disability rating was 
continued by rating action dated in December 1999.

In April 2002, the Veteran filed a claim for an increased 
disability rating.  By rating action dated in September 2002, 
the 20 percent disability rating was continued.  In January 
2003, the Veteran submitted an inquiry as to the status of 
his claim for an increased disability rating.  The RO 
perceived this as a new claim for an increased disability 
rating for his service-connected right ankle disability.

Additionally, the Board notes that the Veteran is also 
service connected for bilateral pes planus which is rated 
separately as 10 percent disabling prior to January 16, 2003.

A VA joints examination report dated in May 2002 shows that 
the Veteran reported pain in the right ankle, with decreased 
range of motion and occasional swelling.  He indicated that 
he had been told that he had arthritis of the right ankle.  
Physical examination revealed no deformity or effusion.  
There was functional limitation of range of motion due to 
pain with dorsiflexion to 10 degrees and plantar flexion to 
25 degrees.  There was no evidence of hypermobility of the 
ankle.  X-rays of the right ankle were within normal limits.  
The diagnosis was residuals of a fracture of the right ankle.

A VA feet examination report, also dated in May 2002, shows 
that the X-rays of the right ankle were said to reveal a 
normal contour of the ankle, and that the joint did not have 
any spurring or narrowing.  There was no sign of fracture.  
The impression was right ankle within normal limits.  The 
examiner indicated that there did not appear to be any 
secondary consequences to what was listed as a fracture of 
the right ankle.  All of his range of motion at the foot and 
ankle was within normal limits, unrestricted, and non-tender.  
Examination was normal with no residual problems.

As noted above, prior to January 16, 2003, the Veteran's 
right ankle disability was rated 20 percent disabling under 
Diagnostic Code 5271, which is assigned where there is marked 
limitation of motion of the ankle.  38 C.F.R. § 4.71a.  This 
is the maximum schedular disability rating available under 
Diagnostic Code 5271.  A potentially higher disability rating 
of 30 percent is not warranted unless there is evidence of 
ankylosis of the right ankle in plantar flexion between 30 
and 40 degrees, or in dorsiflexion between zero and 10 
degrees.  See Diagnostic Code 5270.  The Court, citing 
Dorland's Illustrated Medical Dictionary (28th ed. 1994), has 
repeatedly recognized that, at least for VA compensation 
purposes, ankylosis is defined as "immobility and 
consolidation of a joint due to disease, injury or surgical 
procedure."  See Colayong v. West, 12 Vet. App. 524, 528 
(1999); Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  The 
competent medical evidence of record dated prior to January 
16, 2003, does not shown any evidence of ankylosis.  

The Board has also considered an increased disability rating 
for functional impairment due to pain; however, the Veteran 
is already receiving the maximum  disability rating based on 
symptomatology that includes limitation of motion and 
functional loss due to pain on motion.  Regulations 
concerning functional loss are not applicable to increase the 
rating where a disability is rated at the maximum level 
provided by the diagnostic code under which it is rated, as 
is the Veteran's situation. See VAOPGCPREC 36-97 (holding 
that consideration must be given to the extent of disability 
under 38 C.F.R. §§ 4.40 and 4.45 "when a Veteran has received 
less than the maximum evaluation" under Diagnostic Code 
5293); see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997) 
(Remand for the Board to consider functional loss due to pain 
was not appropriate where the claimant was already receiving 
the maximum disability rating available for limitation of 
motion); Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997) 
(although the Board is required to consider the effect of the 
Veteran's pain when making a rating determination, the rating 
schedule does not require a separate rating for pain).  
Therefore, because the Veteran was receiving the maximum 
schedular disability rating under Diagnostic Code 5271 prior 
to January 16, 2003, an increased disability rating based on 
functional loss due to pain pursuant to 38 C.F.R. §§ 4.40 and 
4.45 is not warranted.

The Board has considered the Veteran's assertions that his 
right ankle disability warrants a higher disability rating.  
While he is competent to report that his symptoms are worse, 
the training and experience of medical personnel makes the VA 
and private physicians' findings more probative as to the 
extent of the disability.   Cromley v. Brown, 7 Vet. App. 
376, 379 (1995);  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

After reviewing all pertinent provisions, however, the Board 
can find no basis on which to assign a higher or separate 
disability rating.  The preponderance of the evidence is 
against a disability rating higher than 20 percent for the 
Veteran's residuals of a fracture of the right ankle prior to 
January 16, 2003.  38 C.F.R. §§ 3.102, 4.71a (2008). 

Residuals of a right ankle fracture from January 16, 2003, to 
October 26, 2008

Congress has provided that a Veteran's disability rating 
shall not be reduced unless an improvement in the disability 
is shown to have occurred.  38 U.S.C.A. § 1155 (West 2002).  
The United States Court of Appeals for Veterans Claims 
(Court) has consistently held that when an RO reduces a 
Veteran's disability rating without following the applicable 
regulations, the reduction is void ab initio.  See Greyzck v. 
West, 12 Vet. App. 288, 292 (1999).

The provisions of 38 C.F.R. § 3.105 apply to reductions and 
38 C.F.R. § 3.105(e) states that, when a reduction in the 
disability rating of a service-connected disability is 
considered warranted, and a reduction will result in a 
decrease in payment of compensation benefits being made, a 
rating proposing reduction will be prepared setting forth all 
material facts and reasons.  In such cases, the beneficiary 
will be notified and furnished detailed reasons therefore and 
given 60 days for presentation of additional evidence to show 
that compensation payments should be continued at the current 
level.  If additional evidence is not received within that 
period, a final rating action will be taken and the award 
will be reduced effective the last day of the month in which 
a 60-day period from the date of notice to the beneficiary of 
the final rating action expires.  Additionally, under 38 
C.F.R. § 3.105(i), the advance written notice concerning a 
proposed rating reduction must inform the beneficiary that he 
has a right to a predetermination hearing provided that a 
request for such a hearing is received by VA within 30 days 
from the date of the notice.  The procedural framework and 
safeguards set forth in 38 C.F.R. § 3.105 governing rating 
reductions are required to be followed by VA before it issues 
any final rating reduction.  See Brown v. Brown, 5 Vet. App. 
413, 418 (1993).

The Board has considered whether the reduction provisions of 
38 C.F.R. § 3.105(e) are applicable.  The Board notes again 
that where the reduction in the disability rating of a 
service-connected disability is considered warranted, and the 
lower rating would result in a reduction or discontinuance of 
compensation payments currently being made, the Veteran is 
entitled to certain procedural safeguards regarding the 
reduction or discontinuance.  38 U.S.C.A. § 5112(b)(6); 38 
C.F.R. § 3.105(e).

In the present case, based upon evaluation of the competent 
medical evidence of record, in a rating decision dated in 
June 2003, the RO determined that the Veteran's right ankle 
disability should more appropriately be rated as 
noncompensable, and that his service-connected pes planus 
(previously rated at 10 percent) was more appropriately rated 
as 30 percent disabling.  This change was made because the 
competent medical evidence of record had shown that the 
Veteran's symptoms were more appropriately rated as 
manifestations of the service-connected pes planus.  The 
result of this change did not result in a change in the 
Veteran's combined disability rating for compensation which 
remained at 30 percent, from December 5, 1996.  As such, the 
June 2003 rating decision reduction of the disability rating 
for the right ankle disability did not result in a reduction 
of the payment of compensation benefits. Rather, the combined 
compensation evaluation based on all service-connected 
disabilities remained at 30 percent.

The changes to the disability ratings assigned for the 
Veteran's service-connected disabilities (the reduction of 
his rating for the right ankle disability and the increased 
rating for the service-connected bilateral pes planus) did 
not "result in a reduction . . . of compensation payments 
currently being made . . . ," 38 C.F.R. § 3.105(e) (emphasis 
added).  As the Veteran's combined evaluation for 
compensation was 30 percent both prior to and after the 
reduction, the level of compensation being paid was not 
reduced as a result of the June 2003 rating decision, and the 
extra due process considerations of 38 C.F.R. § 3.105(e) are 
not applicable.  See O'Connell v. Nicholson, 21 Vet. App. 89 
(2007) (noting that where the Board's assignment of a 100 
percent rating, followed by a 50 percent rating was held not 
to require observance of 38 C.F.R. § 3.105(e) process or 
require additional notice under Dingess/Hartman, 19 Vet. App. 
473 (2006)); see also Stelzel v. Mansfield, 508 F.3d 1345, 
1349 (Fed. Cir. 2007) (holding that VA was not obligated to 
provide a Veteran with sixty days notice before making a 
disability ratings decision effective if the decision did not 
reduce the overall compensation paid to the Veteran). 

During the September 2005 Travel Board hearing, the Veteran 
indicated that he had never received any notice of a proposal 
to reduce his rating prior to the actual reduction.  He added 
that while his address may have changed, he had always kept 
the RO apprised of where to send his mail.

Although the June 2003 rating decision was implemented 
without adherence to the notice requirements of 38 C.F.R. § 
3.105 as it applies to reductions, the Board finds that the 
reduction which did not reduce the overall compensation paid 
to the Veteran was not improper.  Given that that the overall 
compensation was not reduced, the RO was not required to 
provide the Veteran with notice of the proposed reduction.

It is also noted that in any rating reduction case not only 
must it be determined that an improvement in disability has 
actually occurred but also that the improvement in disability 
actually reflects an improvement in the Veteran's ability to 
function under the ordinary conditions of life and work.  See 
Faust v. West, 13 Vet. App. 342, 349 (2000) (noting that VA 
must review the entire history of the Veteran's disability, 
ascertain whether the evidence reflects an actual change in 
the disability, and ascertain whether the examination reports 
reflecting such change are based upon thorough examinations).

A VA examination report dated in May 2003 shows that the 
Veteran reported pain and tenderness.  Physical examination 
revealed that the primary onset of pain was with point 
tenderness.  Range of motion of the ankle and subtalar joint 
were relatively pain-free to unloaded or non-weightbearing 
testing.  However, it was reported that when walking on 
uneven surfaces or when standing on concrete for long periods 
of time, he would have ankle and subtalar pains.  The 
examiner indicated that this was not surprising given the 
severity of his flat feet.  The Veteran also reported morning 
numbness and pain on the bottom of the feet, which would turn 
into a sensation of pressure, relating to pain from the 
lateral side of the foot up the lateral leg.  This, too, was 
consistent with an impingement of the soft tissues laterally 
about the ankle from the pes planus.  The examiner explained 
that the flat feet would lead to pinching of the soft tissues 
on the outer side of the ankles, which could lead to the 
symptoms described by the Veteran.  X-rays revealed some 
degenerative talar beaking on the right ankle.  Functional 
loss would be an inability to walk on his tiptoes and painful 
negotiation of uneven surfaces.  Range of motion of the right 
ankle was 20 degrees of dorsiflexion and 45 degrees of 
plantar flexion.  All ranges of motion were pain free in an 
unloaded non-weightbearing testing mode.

VA outpatient treatment records dated from December 2003 to 
August 2004 show intermittent reports of symptoms associated 
with the Veteran's right ankle disability.  In December 2003, 
examination of the extremities revealed normal range of 
motion with no edema or deformities noted.  In January 2004, 
the Veteran was given an assessment of limitation of motion 
of the right ankle and pain in the right ankle.  In April 
2004, the Veteran reported right ankle pain and swelling 
consistent with weather changes.  The examiner indicated that 
there was no objective reason for right ankle pain.  The 
assessment was self limiting exercise behavior with 
complaints of right ankle pain; and no recent objective 
evidence of gross right ankle pathology.  In June 2004, 
examination of the extremities revealed normal range of 
motion with no edema or deformities noted.  In July 2004, the 
Veteran reported aching pain in the right ankle that would be 
worse some days than others.  The assessment was symptomatic 
limitation of motion of the ankle.  

A VA examination report dated in August 2004 shows that the 
Veteran reported pain and swelling in his right ankle.  He 
would take over-the-counter medication for relief.  He was 
not using any assistive devices and stated that he was able 
to ambulate a few city blocks.  Physical examination revealed 
full passive and active range of motion with approximately 20 
degrees of dorsiflexion and 45 degrees of plantar flexion.  
There was diffuse tenderness to palpation about the medial 
and lateral malleoli and over the ligamentus structures.  He 
was apprehensive about allowing even mild palpation to 
evaluate for tenderness.  He had normal subtalar motion.  
There was no detectible instability with anterior drawer 
testing of the ankles or varus and valgus stress testing.  
There was no instability with inversion and eversion.  X-rays 
of the ankles revealed no abnormalities.  No significant 
osteoarthritis was shown and there was good maintenance of 
joint spaces.  The impression, in pertinent part, was 
bilateral ankle pain.  The examiner indicated that while 
there was pain with range of motion on testing, and it was 
conceivable the pain could further limit function as 
described, particularly after increased activity, physical 
examination was quite difficult secondary to apprehension by 
the Veteran.  Additional limitation of motion following 
increased activity could not be determined without any degree 
of medical certainty.

During the Veteran's September 2005 hearing, the Veteran 
reiterated that his right ankle disability had increased in 
severity.  He described pain and limitation of motion of the 
ankle.  He added that his disability hindered his ability to 
engage in physical activity with his family.  He also noted 
that he did not agree with the findings of the VA examiner 
during his most recent examination, and asserted that his 
symptoms were more severe than reported.

VA outpatient treatment records dated from June 2005 to 
October 2008 show intermittent reports of symptoms associated 
with the Veteran's right ankle disability.  In June 2005, the 
Veteran reported that he had chronic pain in both ankles 
since 1979, but physical examination revealed normal range of 
motion of the lower extremities.  In July 2005, examination 
of the extremities revealed normal range of motion with no 
edema or deformities noted.  In January 2006, he reported 
right ankle pain and had an assessment of symptomatic 
limitation of motion of the ankle.

In view of the foregoing, the Board finds that the clinical 
evidence of record  demonstrated a material improvement in 
physical conditions under the ordinary conditions of life, at 
the time of the rating reduction.  The competent medical 
evidence of record does not show that the Veteran's right 
ankle disability was manifested by either moderate or marked 
limitation of motion at any time from January 16, 2003, to 
October 27, 2008.  All physical examination reports of record 
during this time period reflect that the Veteran exhibited 
full range of motion.  As such, the preponderance of the 
foregoing medical evidence weighs against the assignment of a 
compensable disability rating during this time period.

However, the Board recognizes that the Veteran has reported 
right ankle pain during VA examinations and VA outpatient 
appointments.  The Veteran has also put forth credible 
reports of pain on use of the joint.  With regard to such 
complaints, as noted above, VA must consider additional 
functional loss on use due to pain on motion or due to flare-
ups of the disability.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 
8 Vet. App. at 205-206.  Taking all of the evidence of record 
into consideration, the Board finds that the Veteran's right 
ankle disability is likely manifested by some functional 
limitation due to pain on motion.  In this regard, the 
examiner in August 2004 indicated that it was conceivable the 
pain could further limit function after increased activity.  
As such, the Board finds that given the additional pain on 
motion demonstrated by increased activity, the next highest 
disability rating of 10 percent, but no higher, is warranted 
under Diagnostic Code 5271 for the period of January 11, 
2003, to October 27, 2008.  Id.

In sum, the Board concludes that the reduction of the 20 
percent disability rating to noncompensable, effective 
January 11, 2003, for service-connected residuals of a 
fracture of the right ankle was not proper.  38 U.S.C.A. § 
1110 (West 2002); 38 U.S.C.A. § 5112(b)(6).  In this regard, 
the Board concludes that an increased disability rating of 10 
percent, and no higher, for the service-connected residuals 
of a fracture of the right ankle is warranted for the period 
of January 11, 2003, to October 27, 2008.

Residuals of a right ankle fracture, from October 27, 2008

A VA examination report dated in October 2008 shows that the 
Veteran reported a history consistent with that as set forth 
above.  He described current discomfort in the right ankle 
present on a daily basis.  He did not wear a brace, and would 
take over-the-counter medication for his symptoms.  He added 
that the right ankle did not give out.  Physical examination 
revealed that he was walking with a cane with a rather 
pronounced limp.  When his cane was set down, he was able to 
walk with a perfectly normal gait.  He was able to heel and 
toe walk, go up on his toes multiple times without 
complaints, and go up on his heels multiple times again 
without complaints.  Examination of the feet and ankles was 
normal.  Range of motion was free, equal, and painless with 
10 degrees of dorsiflexion, 25 degrees of plantar flexion, 10 
degrees of inversion, and 5 degrees of inversion, 
bilaterally.  He was not at all unstable.  There was no 
clinical deformity at all, and he was neurovascularly intact.  
X-rays were within normal limits, and there was no evidence 
of a previous fracture.  The impression was history of a 
sprained right ankle with a completely normal examination, 
based upon normal X-rays, gait and function.  

The examiner remarked that the Veteran did not demonstrate 
any additional limitation. The Veteran was said to have 
described that every day was as bad as the rest, with pain 
laterally as noted above.  The examiner explained that the 
Veteran had treatment with a cast in 1979, which represented 
treatment for a sprain, since a fracture was never 
documented.  The Veteran worked part-time as a plumber.  He 
did not have painful motion, edema, weakness, instability, or 
tenderness.  The Veteran would not be placed on any 
functional limitations on standing or walking. He did have 
abnormal weightbearing since he had pes planus all of his 
adult life.  His Achilles tendons inserted in valgus, and he 
had no pain on manipulation of his feet or ankles.

As noted above, the Veteran's residuals of a right ankle 
fracture are rated as 10 percent disabling from October 27, 
2008, pursuant to the criteria set forth in Diagnostic Code 
5271.  The Board notes that the October 2008 VA examination 
report shows that the Veteran's right ankle disability 
exhibited some limitation of motion.  Both dorsiflexion and 
plantar flexion revealed about one half loss of motion.  The 
examiner stated that the 10 degrees of dorsiflexion and 25 
degrees of plantar flexion were free, equal and painless.  He 
reported that examination of the ankle was normal.  The 
impression was history of a sprained right ankle with a 
completely normal examination.  The examiner further reported 
that the lack of diagnosis regarding pathology in the right 
ankle is based on normal examination and normal x-rays and 
normal gait and normal function.  These findings represent at 
most moderate limitation of right ankle motion.

Consideration has also been given to whether a disability 
rating greater than 10 percent is warranted for the Veteran's 
right ankle disability on the basis of functional impairment 
and pain.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2008); 
DeLuca, 8 Vet. App. at 204-06.  The Board acknowledges the 
Veteran's reports of  pain and limitation of function with 
increased activity.  In October 2008, however, a  VA examiner 
stated that the veteran did not demonstrate any additional 
limitation and that he did not have painful motion, edema, 
weakness, instability or tenderness.  The examiner reported 
that the veteran had no functional limitation on standing or 
walking.  In light of the foregoing, no more than moderate 
limitation of motion is demonstrated.  

The Board has considered the Veteran's assertions that his 
right ankle disability warrants a higher disability rating.  
While he is competent to report that his symptoms are worse, 
the training and experience of medical personnel makes the VA 
and private physicians' findings more probative as to the 
extent of the disability. See Cromley, 7 Vet. App. at 379;  
Espiritu, 2 Vet. App. at 495.

The Board has also considered whether the Veteran would be 
entitled to disability rating greater than 10 percent under 
other potentially applicable diagnostic criteria related to 
the right ankle.  However, the Diagnostic Codes 5270 
(ankylosis of the ankle), 5272 (ankylosis of the subastralgar 
or tarsal joint), 5273 (malunion of the os calcis or 
astralgus), and 5274 (astralgalectomy), are at no time 
applicable as the evidence reveals no evidence of ankylosis, 
malunion, or astralgalectomy.  Accordingly, these diagnostic 
code provisions may not serve as the basis for an increased 
disability rating in this case for the entire appeal period. 

After reviewing all pertinent provisions, the Board can find 
no basis on which to assign a higher or separate disability 
rating.  The preponderance of the evidence is against a 
disability rating higher than 10 percent for the Veteran's 
residuals of a fracture of the right ankle from October 27, 
2008.  38 C.F.R. §§ 3.102, 4.71a (2008).

Extraschedular consideration

There are certain analytical steps necessary in determining 
whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the Veteran's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.

While the Veteran's symptoms from his right ankle disability, 
over the course of the entire appeal, caused some impairment 
in functioning, such impairment is contemplated by the rating 
criteria, which reasonably describes his disability.  The 
Board finds no reason to refer the case to the Compensation 
and Pension Service for consideration of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b).  That is, there is no 
evidence of exceptional or unusual circumstances, such as 
frequent hospitalization or marked interference with 
employment, to suggest that the Veteran is not adequately 
compensated by the regular rating schedule.  Generally, the 
degree of disability specified in the rating schedule is 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  VAOPGCPREC 
6-96.  See also, Bagwell v. Brown, 9 Vet. App. 237, 238-9 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A disability rating greater than 20 percent for service-
connected residuals of a right ankle fracture, prior to 
January 16, 2003, is denied.

Entitlement to a restoration of a 20 percent disability 
rating for service-connected residuals of a right ankle 
fracture, from January 16, 2003, is denied. 

A 10 percent disability rating, and no higher, for service-
connected residuals of a right ankle fracture, from January 
16, 2003, to October 26, 2008, is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.

A disability rating greater than 10 percent for service-
connected residuals of a right ankle fracture, from October 
27, 2008, is denied.


____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


